            Case 1:19-vv-01555-UNJ Document 25 Filed 11/16/20 Page 1 of 2




               In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: October 15, 2020

* * * * * * * * * * *                       *     *
ANDREW SCARLETT and,                        *
TAMARA DAWES, as surviving                  *             Unpublished
and/co-Personal Representatives of          *
the estate of M.J.S.                        *
                                            *             No. 19-1555V
                      Petitioner,           *
v.                                          *             Special Master Gowen
                                            *
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *             Order Concluding Proceedings;
                                            *             Vaccine Rule 21(a).
                      Respondent.           *
* * * * * * * * * * * * *
Joshua A. Whisler, The Whisler Law Firm, Boca Raton, FL, for petitioner.
Lynn C. Schlie, United States Department of Justice, Washington, DC, for respondent.

                               ORDER CONCLUDING PROCEEDINGS1

       On October 7, 2019, Andrew Scarlett and Tamara Dawes, as surviving parents and co-
personal representatives of the estate of M.J.S. (“petitioners”) filed a petition in the National
Vaccine Injury Program.2 Petition (ECF No. 1). On October 14, 2020, petitioners filed a motion
to dismiss their petition pursuant to Vaccine Rule 21(a)(1). Petitioner’s Motion (“Pet. Mot.)
(ECF No. 23). Respondent has not filed a Rule 4(c) report.

        Accordingly, pursuant to Vaccine Rule 21(a), the above-captioned case is dismissed
without prejudice. The Clerk of the Court is hereby instructed that judgment shall not enter
in the instant case pursuant to Vaccine Rule 21(a).

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” Id. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. Id.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
 Case 1:19-vv-01555-UNJ Document 25 Filed 11/16/20 Page 2 of 2




IT IS SO ORDERED.
                                        s/Thomas L. Gowen
                                        Thomas L. Gowen
                                        Special Master




                               2
